DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the scaling factor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Due to the ambiguities and confusion in claim 13, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The examiner will not speculate as to the intended meaning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20090141045) in view of Brunner et al. (US 20160284258).
Regarding claim 1, Jackson discloses A system comprising: a non-volatile memory; a controller, communicatively coupled to the non-volatile memory to (Jackson, “[0023] Display system 102 communicates with a computer or other host 106 over a bus 108…The host 106 can send display data 110 to the display system 102 to render a desired display image 112 on a display device 114. [0025] Display system 102 can comprise or include video buffer memory 116 that communicates with display circuitry 118. Video buffer memory 116 can receive and store display data 110 received from host 106”): 
receive a set of customizable characteristics corresponding to an onscreen display reference point; compose the onscreen display reference point based on the set of customizable characteristics; store the onscreen display reference point in the non-volatile memory; and render the onscreen display reference point on a display (Jackson, “[0027] As shown in FIG. 2, in embodiments the pixel location on display device 114 of initial pixel location 126 can be represented as (0, 0), meaning in the first horizontal row, in the first vertical column presented on display device 114. In embodiments the memory location 128 corresponding to initial pixel location 126 can be address 0. The color, brightness, saturation, alpha channel .
On the other hand, Jackson fails to explicitly disclose but Brunner discloses wherein the rendering is independent of a video stream (Brunner, “[0001] A test pattern can allow a user to troubleshoot, adjust, or calibrate settings of a display device, such as a television set, computer monitor, video receiver, or other device that visually presents information. [0002] For some types of test pattern, a setting of a display device can be tuned, calibrated, or otherwise adjusted while viewing the test pattern or after viewing the test pattern. [0053] The test pattern evaluation tool successively renders (620) the test pattern for display on a display device, which can be an LCD device or other type of display device with sub-pixel display elements”. Therefore, displaying a video stream input by a video receiver is independent /after the rendering of a test pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jackson and Brunner, to include all limitations of claim 1. That is, applying the display setting adjustment based on a test pattern of Brunner to the initial point of Jackson. The motivation/ suggestion would have been some test patterns for a liquid crystal display (“LCD”) device can allow a user to calibrate various settings, such as contrast, sharpness, saturation, black level, timing (clock, phase), and gamma (Brunner, [0002]).
Regarding claim 2, Jackson in view of Brunner discloses The system of claim 1.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display .
Regarding claim 3, Jackson in view of Brunner discloses The system of claim 2.
On the other hand, Jackson further discloses wherein the configuration setting is independent to a resolution of the display (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”. Therefore, the configuration setting (e.g., brightness) is independent to a resolution of the display).
Regarding claim 4, Jackson in view of Brunner discloses The system of claim 2.
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20090141045) in view of Brunner et al. (US 20160284258), and further in view of Rothman et al. (US 20040111597).
Regarding claim 5, Jackson in view of Brunner discloses The system of claim 1.
On the other hand, Jackson in view of Brunner fails to explicitly disclose but Rothman discloses wherein the controller receives the set of customizable characteristics in a cryptographically signed binary image file (Rothman, “[0019] In one embodiment, the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Jackson and Brunner, to include all limitations of claim 5. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Brunner and Jackson. The motivation/ suggestion would have been The firmware may be signed in order to protect it against tampering (i.e., the Chernobyl virus). This, typically, entails a large amount of support, validation, and accounting management (Rothman, [0008]).
Regarding claim 6, Jackson discloses A method comprising: receiving a file comprising a set of customizable characteristics corresponding to an onscreen display reference point; extracting the set of customizable characteristics; composing the onscreen display reference point based on the set of customizable characteristics; storing the onscreen display reference point in the non-volatile memory; and rendering the onscreen display reference point on a display, wherein the rendering is independent of a video stream (Jackson, “[0025] Video buffer memory 116 can receive and store display data 110 received from host 106, for example in video random-access memory (VRAM) or other electronic or other memory, for instance in a linear, sequential, or other format. [0026] Display circuitry 118 can comprise or include a digital to analog converter (DAC), programmable logic, local cache or other storage, and other circuitry to access and decode the display data 110 in video buffer memory 116, and generate electrical signaling to cause display device 114 to display the display image 112. [0027] As shown in FIG. 2, in embodiments the pixel location on display device 114 of initial pixel location 126 can be represented as (0, 0), meaning in the first .
On the other hand, Jackson in view of Brunner fails to explicitly disclose but Rothman receiving a cryptographically signed binary image file comprising a set of customizable characteristics; decrypting the cryptographically signed binary image file (Rothman, “[0019] In one embodiment, the platform specific group of hardware settings may be stored as a compressed and/or cryptographically signed binary image. [0021] It is contemplated that the group of hardware settings may be viewable and, in some embodiments, editable, via a runtime application, such as, for example a web browser. [0025] Block 180 illustrates that, once a proper group of hardware settings is selected, the various hardware components of the hardware system may be initialized. It is contemplated that these settings may be written directly to the hardware devices, to a hardware configuration data file or section of memory within the hardware device, to a central database, or to a variety of other locales. It is also contemplated that the new settings may take effect immediately, during a portion of the pre-boot phase, or during the next reset of the system”. Therefore, S180 indicates the cryptographically signed binary image file is decrypted to initialize the hardware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Jackson and Brunner, to include all limitations of claim 6. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Brunner and Jackson. The 
Regarding claim 7, Jackson in view of Brunner and Rothman discloses The method of claim 6.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”).
Regarding claim 8, Jackson in view of Brunner and Rothman discloses The method of claim 7.
On the other hand, Jackson further discloses wherein the configuration setting is independent of a resolution of the display (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”. Therefore, the configuration setting (e.g., brightness) is independent to a resolution of the display).
Regarding claim 9, Jackson in view of Brunner and Rothman discloses The method of claim 7. 
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics .
Claim(s) 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20090141045) in view of Brunner et al. (US 20160284258), and further in view of Chang et al. (US 20190066572).
Regarding claim 11, Jackson discloses A computing device receiving a set of customizable characteristics corresponding to an onscreen display reference point; composing the onscreen display reference point based on the set of customizable characteristics; storing the onscreen display reference point in the non-volatile memory; rendering the onscreen display reference point on a display (Jackson, “[0023] Display system 102 communicates with a computer or other host 106 over a bus 108…The host 106 can send display data 110 to the display system 102 to render a desired display image 112 on a display device 114. [0027] As shown in FIG. 2, in embodiments the pixel location on display device 114 of initial pixel location 126 can be represented as (0, 0), meaning in the first horizontal row, in the first vertical column presented on display device 114. In embodiments the memory location 128 corresponding to initial pixel location 126 can be address 0. The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”).
 On the other hand, Jackson fails to explicitly disclose but Brunner discloses A computing device comprising: a memory having instructions stored thereon; and a processor configured to perform, when executing the instructions to: (Brunner, “[0070] With 
wherein the rendering is independent of a video stream (Brunner, “[0001] A test pattern can allow a user to troubleshoot, adjust, or calibrate settings of a display device, such as a television set, computer monitor, video receiver, or other device that visually presents information. [0002] For some types of test pattern, a setting of a display device can be tuned, calibrated, or otherwise adjusted while viewing the test pattern or after viewing the test pattern. [0053] The test pattern evaluation tool successively renders (620) the test pattern for display on a display device, which can be an LCD device or other type of display device with sub-pixel display elements”. Therefore, displaying a video stream input by a video receiver is independent /after the rendering of a test pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jackson and Brunner. That is, applying the display setting adjustment based on a test pattern via a computer system of Brunner to the initial point of Jackson. The motivation/ suggestion would have been some test patterns for a liquid crystal display (“LCD”) device can allow a user to calibrate various settings, such as contrast, sharpness, saturation, black level, timing (clock, phase), and gamma (Brunner, [0002]).
On the other hand, Jackson in view of Brunner fails to explicitly disclose but Chang receiving a locational adjustment of the onscreen reference point, wherein the locational adjustment comprises a cartesian coordinate pair offset (Chang, “[0055] determining a magnitude and a direction of an offset needed for moving the original pixel to the target pixel. Preferably, the offset includes a horizontal coordinate offset and a vertical coordinate offset. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang into the combination of Jackson and Brunner, to include all limitations of claim 11. That is, adding the offset the coordinate information of the original pixel of Chang to the reference point of Brunner and Jackson. The motivation/ suggestion would have been to display an image on the LED display screen panel according to the position of the LED pixel point and the color information of the target pixel (Chang, [0055]).
Regarding claim 12, Jackson in view of Brunner and Chang discloses The computing device of claim 11.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”).
Regarding claim 14, Jackson in view of Brunner and Chang discloses The computing device of claim 12.
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics .
Claim(s) 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20090141045) in view of Brunner et al. (US 20160284258) and Rothman et al. (US 20040111597), and further in view of Chang et al. (US 20190066572).
Regarding claim 10, Jackson in view of Brunner and Rothman discloses The method of claim 6.
On the other hand, Jackson in view of Brunner and Rothman fails to explicitly disclose but Chang receiving a locational adjustment of the onscreen reference point, wherein the locational adjustment comprises a cartesian coordinate pair offset (Chang, “[0055] determining a magnitude and a direction of an offset needed for moving the original pixel to the target pixel. Preferably, the offset includes a horizontal coordinate offset and a vertical coordinate offset. [0087] The computing element 50 is further configured to offset the coordinate information of the original pixel according to the offset to obtain coordinate information of the target pixel, and the controlling element 60 is further configured to control a position of an LED pixel point on the LED display screen panel according to the coordinate information of the target pixel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang into the combination of Jackson and Brunner, Rothman, to include all limitations of claim 10. That is, adding the offset the coordinate information of the original pixel of Chang to the reference point of Rothman, Brunner and Jackson. The motivation/ suggestion would have been to display an image on the LED display 
Regarding claim 15, Jackson in view of Brunner and Chang discloses The computing device of claim 11.
On the other hand, Jackson in view of Brunner and Chang fails to explicitly disclose but Rothman receiving the set of customizable characteristics in a cryptographically signed binary image file; and decrypting the set of customizable characteristics (Rothman, “[0019] In one embodiment, the platform specific group of hardware settings may be stored as a compressed and/or cryptographically signed binary image. [0021] It is contemplated that the group of hardware settings may be viewable and, in some embodiments, editable, via a runtime application, such as, for example a web browser. [0025] Block 180 illustrates that, once a proper group of hardware settings is selected, the various hardware components of the hardware system may be initialized. It is contemplated that these settings may be written directly to the hardware devices, to a hardware configuration data file or section of memory within the hardware device, to a central database, or to a variety of other locales. It is also contemplated that the new settings may take effect immediately, during a portion of the pre-boot phase, or during the next reset of the system”. Therefore, S180 indicates the cryptographically signed binary image file is decrypted to initialize the hardware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Jackson and Brunner, Chang, to include all limitations of claim 15. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Brunner and Jackson, Chang. The motivation/ suggestion would have been The firmware may be signed in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.